 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-255 MCE

12                                 Plaintiff,
                                                         STIPULATION AND [PROPOSED] PROTECTIVE
13                          v.                           ORDER REGARDING DISCOVERY

14   JAQUOREY RASHAWN CARTER,

15                                Defendant.

16

17

18          Pursuant to Fed. R. Crim. P. 16(d), 18 U.S.C. §§ 3509(d)(3) and 3771(a), the undersigned parties

19 stipulate and agree, and respectfully request that the Court order that:

20          1.      This Order pertains to all discovery provided to or made available to defense counsel that

21 contains the name of, or other potentially identifying information about, a minor victim or minor witness

22 (hereafter, collectively known as “protected discovery”).

23          2.      Defense counsel shall not disclose any of the protected discovery or its contents directly

24 or indirectly to any person other than their respective defendant/client, potential witnesses that they are

25 interviewing or preparing for trial, counsel for those witnesses, or anyone employed by defense counsel

26 (such as attorneys, paralegals, secretaries, experts, investigators, and law clerks) in connection with the

27 representation of the defendant in this criminal case.

28 ////

      STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                         1
 1          3.      While the defendant is in custody, the defendant may view the protected discovery in the

 2 presence of defense counsel and/or a defense investigator, but may not retain a copy or otherwise

 3 disseminate the contents. If the defendant is released from custody, and requests a copy of his client file

 4 from defense counsel, the defendant may obtain a copy of the protected discovery, so long as defense

 5 counsel first redacts the victims’ names, the names of any minor witnesses, and any other information

 6 that could be used to identify the victim or minor witnesses before providing him with the copy he

 7 requests. The defendant agrees not to disclose the protected discovery or its contents in accordance with

 8 18 U.S.C. § 3509(d)(1).

 9          4.      The protected discovery and information therein may only be used in connection with the

10 litigation of this case and for no other purpose.

11          5.      In the event the defendant obtains habeas counsel, undersigned counsel may provide

12 habeas counsel with a copy of the protected discovery after habeas counsel has been provided a copy of

13 this Order. Habeas counsel shall also be held subject to this Order and must abide by its provisions

14 concerning defense counsel.

15          6.      Defense counsel will store the protected discovery in a secure place and will use

16 reasonable care to ensure that it is not disclosed to third persons in violation of this agreement or

17 18 U.S.C. § 3509(d).

18          7.      If defense counsel makes, or causes to be made, any further copies of any of the protected

19 discovery, defense counsel will ensure that the following notation is physically written or inscribed on

20 each copy made, if the confidentiality of the documents is otherwise not already present on the copied

21 file(s): “CONFIDENTIAL – May Not Be Disseminated Except in Accordance With Court Protective

22 Order.” For example, if defense counsel makes a copy of an audio or video file that falls within the

23 protections of this Protective Order, she must physically mark the copy of that file with:

24 “CONFIDENTIAL – May Not Be Disseminated Except in Accordance With Court Protective Order.”

25          8.      If defense counsel releases custody of any of the protected discovery, or authorized

26 copies thereof, to any person described in paragraph two, defense counsel shall first provide such

27 recipients with copies of this Order. The parties agree that defense counsel, defense investigators and

28 ////

      STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                          2
 1 support staff shall not provide the protected discovery to the defendant or any other witness or copies of

 2 the protected discovery, except for the limited situations identified in this Order.

 3          9.      Defense counsel shall advise the government counsel of any subpoenas, document

 4 requests or claims for access to the protected discovery by third parties if defense counsel is considering

 5 disseminating any of the protected discovery to a third party in order that the government may take

 6 action to resists or comply with such demands as it may deem appropriate.

 7          10.     Defense counsel shall be responsible for advising the defendant, or her client, her

 8 employees and other members of the defense team, and defense witnesses of the contents of this Order.

 9 Defense counsel shall not provide or make available to any person described in paragraph two the

10 protected discovery until that individual has been provided a copy of this Order by defense counsel.

11          11.     The parties agree to abide by 18 U.S.C. § 3509(d)(2) with regard to court filings.

12          12.     If it becomes necessary to refer to a victim or child witness during any public court

13 proceeding or in a public court filing, the parties shall use agreed upon pseudonyms of “Victim A” or

14 “Witness 1,” et seq.

15          13.     Nothing in this Order shall preclude a party from seeking a more restrictive protective

16 order or other court order with regard to particular discovery items.

17
                                                          Respectfully Submitted,
18
                                                          MCGREGOR W. SCOTT
19                                                        United States Attorney
20
     Dated: January 2, 2019                           By: /s/ BRIAN A. FOGERTY
21                                                       BRIAN A. FOGERTY
                                                         Assistant United States Attorney
22

23
     Dated: January 2, 2019                           By: /s/ LEXI P. NEGIN
24                                                       LEXI P. NEGIN
25                                                       Assistant Federal Defender
                                                         Attorney for Jaquorey Rashawn Carter
26

27

28

      STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                         3
 1         By agreement of the parties, and good cause appearing, IT IS SO ORDERED.

 2
     DATED: January 3, 2019.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                    4
